ORDER
PER CURIAM.
The Court having on May 8, 1984, remanded this case to Judge John F. Fader, II, in the Circuit Court for Baltimore County for a further evidentiary hearing and for supplemental findings by the Court concerning the causal relationship, if any, between respondent's acts of misconduct and his mental and/or physical condition; and
Judge Fader having reported to the Court that arrangements were made for examination of the said Moses Davis by a psychiatrist, the appointment for which was not kept by Mr. Davis and Mr. Davis having failed to appear at the hearing scheduled under said order,
It is this 10th day of December, 1984, ORDERED by the Court of Appeals of Maryland that Moses Davis be, and he is, hereby placed on inactive status.